UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7648



WILLIAM GASTON GRIFFIN,

                                               Petitioner - Appellant,

             versus


STATE OF NORTH CAROLINA; NORTH CAROLINA PAROLE
COMMISSION,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-02-582-5-HO)


Submitted:    July 20, 2005                  Decided:   August 24, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Gaston Griffin, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William Gaston Griffin seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition as

untimely.   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).    A prisoner’s notice of appeal is deemed filed when

submitted to prison officials for mailing in accordance with

Houston v. Lack, 487 U.S. 266 (1988).    However, the prisoner must

comply with Fed. R. App. P. 4(c)(1) and 28 U.S.C. § 1746 (2000) to

benefit from this mailbox rule.

            The district court’s judgment was entered on the docket

on September 3, 2003.   The notice of appeal was filed on October 7,

2003.*   Because Griffin failed to file a timely notice of appeal or




     *
      Because Griffin’s notice of appeal did not comply with Fed.
R. App. P. 4(c)(1) and 28 U.S.C. § 1746 (2000), we find he is not
entitled to the benefit of the mailbox rule.

                                - 2 -
to obtain an extension or reopening of the appeal period, we

dismiss the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                        DISMISSED




                              - 3 -